Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 01/04/2021, wherein claims 7, 12, 16, 19 have been amended.
Any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1, 5-12, 14-17, 19, 20 are examined herein so far as they read on the elected species. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO2013040286, PTO-892 of record).
Chen et al. discloses a composition comprising cyclodextrin, compound of Formula (III) such as 7-[5-[bis(chloroethyl)-amino]-l-methylbenzimidazol-2-yl]-N-hydroxyl-heptamide (NL-101) (see structure below) or a pharmaceutically acceptable salt thereof such as hydrochloride salt thereof; and a pH adjusting agent. See claims 15, 18, 19. It is pointed out that hydrochloride salt of compound of Formula (III) meets instant composition comprising stabilizing agent which is a chloride-containing agent such as HCl and NL-101 which is instant compound as in claim 1; and also meets instant co-solvent in claim 8 which is hydrochloric acid (HCl) and the amount of co-solvent, since the hydrochloride salt of NL-101 contains 8.07 % of HCl.
NOTE: Mw of HCl = 36.36 g/mol: Mol wt of HCl salt of NL-101 = 451.8 g/mol; HCL percent in HCl salt of NL-101 is (36.46/451.8)x100 = 8.07 %.


    PNG
    media_image1.png
    135
    270
    media_image1.png
    Greyscale

Chen et al. anticipates instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
It is pointed out that hydrochloride salt of compound of Formula (III) meets instant composition comprising stabilizing agent which is a chloride-containing agent such as HCl and NL-101 which is instant compound as in instant claim 8; and also meets instant co-solvent in claim 8 which is hydrochloric acid (HCl) and the amount of co-solvent, since the hydrochloride salt of NL-101 contains 8.07 % of HCl i.e meets the mass volume percentage concentration of co-solvent.
Applicant’s remarks that “Claim 10 recites that the compound (i.e., NL-101) can have a mass volume percentage concentration of 0.1-5.0%” have been considered. It is pointed out that claim 10 was not rejected under 35 U.S.C. 102(a)(1) above.

2)  Claims 8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN102993102, PTO-892; English Machine Translation used in the rejection).
Chen et al. discloses a hydrochloride salt of instant compound 7-[5-[bis(chloroethyl)-amino]-l-methylbenzimidazol-2-yl]-N-hydroxyl-heptamide (NL-101) (see structure below). See page 10, bottom para. It is pointed out that hydrochloride salt of compound of NL-101 meets instant stabilizing agent which is a chloride-containing agent such as HCl and NL-101 which is instant compound as in claim 1; and also meets instant co-solvent in claim 8 which is hydrochloric acid (HCl) and the amount of co-solvent, since the hydrochloride salt of NL-101 contains 8.07 % of HCl.

    PNG
    media_image1.png
    135
    270
    media_image1.png
    Greyscale

Chen et al. anticipates instant claims.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
It is pointed out that hydrochloride salt of compound of Formula (III) meets instant composition comprising stabilizing agent which is a chloride-containing agent such as HCl and NL-101 which is instant compound as in instant claim 8; and also meets instant co-solvent in claim 8 which is hydrochloric acid (HCl) and the amount of co-solvent, since the hydrochloride salt of NL-101 contains 8.07 % of HCl i.e meets the mass volume percentage concentration of co-solvent.
Applicant’s remarks that “Claim 10 recites that the compound (i.e., NL-101) can have a mass volume percentage concentration of 0.1-5.0%” have been considered. It is pointed out that claim 10 was not rejected under 35 U.S.C. 102(a)(1) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3) Claims 1, 5, 6, 8-11, 14, 15, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013040286, PTO-892 of record). 
Chen et al. teaches pharmaceutical composition comprising a compound of Formula (III) such as instant 7-[5-[bis(chloroethyl)-amino]-l-methylbenzimidazol-2-yl]-N-hydroxyl-heptamide (NL-101) (see structure below) or a pharmaceutically acceptable salt thereof such hydrochloride salt, acetate salt, citrate salt or mixture thereof (see claims 15, 18 of Chen et al.); and a cyclopolysaccharide (instant lyophilizing protectant) such as cyclodextrins, cyclomannis,….in an amount of 1 to 5 % weight/volume. See page 7 of  instant claim 8. It is taught that the composition therein further comprise pH adjusting agents one or more acids such as hydrochloric acid, sulfuric acid, citric acid…; bases such as sodium hydroxide, potassium hydroxide, calcium hydroxide, tromethamine. See page 12, bottom para. It is taught that inert excipients such as salts can be used, and the salts include sodium chloride, magnesium chloride and calcium chloride. See page 13, lines 16-17. The compositions therein are useful in treating neoplastic disease. See abstract. Chen teaches composition comprising compound of Formula (III) (6 mg/ml), hydroxypropyl β-cyclodextrin (HPBCD, instant lyophilizing protectant), acetic acid (pharmaceutically acceptable acidic co-solvent 8, 17); in an amount of 1.5 %, see Example 2, 3, under (6)), NaHCO3 as pH adjusting agent (2.5 %, Example 2, 3, under (6)). See Example 2; Example 3, wherein sulfobutylether β-cyclodextrin is used. Chen teaches lyophilized composition comprising compound of Formula (III), hydroxypropyl β-cyclodextrin which is diluted with water which were chemically stable and remained in solution without precipitation. See Example 2; Example 3, wherein sulfobutylether β-cyclodextrin is used. A composition comprising 6mg/ml NL-101 (0.6 % percent, meets instant claims 5, 10, 15), 15 % HPBCD (instant lyophilizing protectant), 250 mM acetic acid (pharmaceutically 3 is taught. See page 39, lines 6-7. Chen teaches that the compositions therein are lyophilized and then diluted with water. See Examples pages 33-36; claim 28. Chen teaches method of preparing the composition by (i) dissolving lyophilizing protectant (HPBCD), NaHCO3 (pH controlling agent) in water, (ii) dissolving compound of Formula (III), acetic acid (co-solvent), water; combining compositions (i) and (ii) and pH is adjusted to 6-7; the solution is filtered and lyophilized to form a lyophilisate as a powder i.e teaches a method of making the pharmaceutical composition. See Example 2, Example 3. It is taught that the pharmaceutical dosage form can comprise 5 mg to 500 mg of NL-101 i.e the amount of NL-101 can be varied. See claim 27.


    PNG
    media_image1.png
    135
    270
    media_image1.png
    Greyscale

Chen et al. does not explicitly teach the employment of hydrochloric acid salt of NL-101 (hydrochloric acid salt of NL-101 contains instant stabilizing agent as in instant claim 1, and co-solvent as in instant claim 8) in the composition comprising cyclodextrin, acetic acid, NaHCO3, and water; 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ hydrochloric acid salt of NL-101 in the composition comprising, cyclodextrin, acetic acid, NaHCO3, and water. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ hydrochloric acid salt of NL-101 in the composition comprising cyclodextrin, acetic acid, NaHCO3, and water because Chen teaches pharmaceutical composition comprising a compound of Formula (III) such as instant 7-[5-[bis(chloroethyl)-amino]-l-methylbenzimidazol-2-yl]-N-hydroxyl-heptamide (NL-101) (see structure below) or a pharmaceutically acceptable salt thereof such hydrochloride salt thereof.
It would have been obvious to a person of ordinary skill in the art to employ the hydrochloric acid salt of NL-101 in an amount to obtain a mass volume percentage of hydrochloric acid (stabilizing agent or co-solvent) as in instant claims. One of ordinary skill in the art would be motivated to employ hydrochloric acid salt of NL-101 to obtain a mass volume percentage of hydrochloric acid (hydrochloric acid salt of NL-101 contains instant stabilizing agent as in instant claim 1, and co-solvent as in instant claim 8) with reasonable expectation of success of obtaining a composition for therapeutic treatment as taught by Chen et al. 

Further, regarding claims 19, 20 which further comprise a stabilizing agent, it is pointed out that hydrochloride acid present in hydrochloric acid salt of NL-101 meets the stabilizing agent and co-solvent, since hydrochloric acid is taught as stabilizing agent in claim 1, and as co-solvent in claim 8.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the pH of 5 in instant claim 20, it is pointed out that it would be obvious to a person of ordinary skill in the art to adjust the pH of the composition to pH 5 by employing pH adjusting agents. One of ordinary skill in the art would have been motivated to adjust the pH of the composition to pH 5 with reasonable expectation of success of obtaining a composition that is stable because Chen teaches that pH adjusting agents such as one or more acids such as hydrochloric acid, sulfuric acid, citric acid can be employed to adjust the pH; and it is well known to employ the pH adjusting agents to obtain the desired pH range.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
3 is taught i.e meets the amount of co-solvent as in instant claims 8, 10 (wherein the co-solvent is HCl or HCl + acetic acid).
Further, it would have been obvious to a person of ordinary skill in the art to employ the hydrochloric acid salt of NL-101 in an amount to obtain a mass volume percentage of hydrochloric acid (stabilizing agent or co-solvent) as in instant claims. One of ordinary skill in the art would be motivated to employ hydrochloric acid salt of NL-101 to obtain a mass volume percentage of hydrochloric acid (hydrochloric acid salt of NL-101 contains instant stabilizing agent as in instant claim 1) with reasonable expectation of success of obtaining a composition for therapeutic treatment as taught by Chen et al. 
Applicant remarks that “claims with substantially similar scopes to those of claims 1 and 8 have been allowed in other jurisdictions, e.g., China.” Examiner will not comment on application’s that have been allowed in other jurisdictions.
Applicant argues that “XU declaration co-filed with Applicant's last response and the corrected calculation set forth above regarding the HCL disclosure in Chen, it is respectfully submitted that claims 1 and 8 would not have been obvious over the applied references.” Applicant’s arguments have been considered, but not found persuasive as 

4) Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2013040286, PTO-892) as applied to claims 1, 5, 6, 8-11, 14, 15-17, 19-20 above, and further in view of Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1463, 1546-1547). 
Chen et al. is applied as discussed above.
Chen teaches method of preparing the composition by (i) weighing and dissolving lyophilizing protectant (HPBCD), NaHCO3 (pH controlling agent) in water, (ii) weighing and dissolving compound NL-101, acetic acid (co-solvent), water; combining compositions (i) and (ii) and pH is adjusted to 6-7; the solution is filtered through pre-sterilized filter; and lyophilized to form a lyophilisate as a powder i.e teaches a method of making the pharmaceutical composition. See Examples 2, 3.
Chen et al. does not explicitly teaches the employment of hydrochloric acid salt of NL-101 in the composition comprising acetic acid (co-solvent), water.
Chen et al. does not specifically teach that the composition is sterilized.
Remington provides different methods of sterilizing for pharmaceutical formulations. See Chapter 84. Remington teaches that the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. See page 1463. Remington teaches that pharmaceutical composition for parenteral administration such as injections in their final 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ hydrochloric acid salt of NL-101 in the composition comprising acetic acid (co-solvent), water. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to employ hydrochloric acid salt of NL-101 in the composition comprising compound of acetic acid (co-solvent), water because Chen et al. also teaches that hydrochloric acid salt of compound NL-101 can be employed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the composition and put into lyophilizer because sterility is a requirement for administration of formulation. One of ordinary skill in the art at the time of invention would have been motivated to sterilize the composition and put into lyophilizer with reasonable expectation of success of obtaining a formulation free from infection hazards.
Regarding the recitations such as placing the composition in half-stoppered, fully stoppered and capped containers, it is pointed out that these procedures are inherently present or routine to a person of ordinary skill in the art when subjecting the compositions for lyophilization and storing the composition.

Response to Arguments
Applicant did not present any arguments with respect to this rejection.


	Mehrling et al. discloses pharmaceutical composition comprising compound of formula I (see structure below) or a pharmaceutically acceptable salt thereof which is same as instant compound NL-101. See abstract. It is taught that the pharmaceutical composition comprises pharmaceutically acceptable diluent such as saline which is sodium chloride solution. See para [0057]; It is taught that saline solutions and aqueous dextrose and glycerol solutions can also be employed as liquid carriers, particularly for injectable solutions, see para [0074]; saline is a preferred adjuvant, preferably physiological saline, see paras [0074], [0080]. Pharmaceutically acceptable salts can be acid addition salts such as hydrochloride salt. See para [0040]; claims 1, 2.


    PNG
    media_image2.png
    211
    389
    media_image2.png
    Greyscale



Mehrling et al. does not explicitly teach the employment of compound of formula I in a mass volume percentage concentration of 0.1-5.0 % as in claim 5; 0.2-2.0 % as in claim 15.
Mehrling et al. does not explicitly teach the employment of saline (instant stabilizing agent, sodium chloride solution) in a mass volume percentage concentration of 1.0-8.0 % as in claim 1; a mass volume percentage concentration of 0.9-8.0 % as in claim 16.
Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1550-1552) teaches fluids commonly used for IV use include saline solutions with concentration (%) of sodium chloride in an amount of 0.45, 0.9, 3, 5 %. See Table 1, page 1550.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ saline as liquid carrier with concentration (%) of sodium chloride in an amount of 0.45, 0.9, 3, 5 m/v % to obtain a pharmaceutical composition comprising compound of formula I instant NL-101 because 1) Mehrling et al. teaches that saline solutions and aqueous dextrose and glycerol solutions can also be employed as liquid carriers, particularly for injectable solutions; physiological saline is a preferred adjuvant; 2) Remington (The Science and Practice of Pharmacy, Nineteenth Edition-1995, pages 1550-1552) teaches fluids commonly used for IV use include saline solutions with concentration (%) of sodium chloride in an amount of 0.45, 0.9, 3, 5 %. One of ordinary skill in the art at the time of invention would have 
It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of compound of formula I, and inert excipient such as sodium chloride employed in the composition. One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of compound of formula I, and inert excipient such as sodium chloride employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art.
 It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant did not present any arguments with respect to this rejection.

Prior Art made of Record:
CN103826630-2014-05-28; US 2015/0183747 or US 9,376,395, same as WO2013040286 used

WO2015180865….. teaches instant compound and HCl salt, instant stabilizing agent; maybe combined with bendamustin which contains chloride…; page 12, saline can be used as carrier, also teaches that isotonic agents such as sodium chloride can be used
CN102993102/ translation
US 8609864 or WO2010/085377…synthesis of NL-101….
TITLE:                   Effect of histone deacetylase inhibitor NL101 on rat
                         neurons
AUTHOR(S):               Wang, Xiao-rong; Zhang, Xia-yan; Xu, Dong-min; Yu,
                         Shu-ying; Fang, San-hua; Lu, Yun-bi; Zhang, Wei-ping;
                         Wei, Er-qing
CORPORATE SOURCE:        Department of Pharmacology, School of Medicine,
                         Zhejiang University, Hangzhou, Zhejiang Province,
                         310058, Peop. Rep. China
SOURCE:                  Zhejiang Daxue Xuebao, Yixueban (2014), 43(3), 265-272
                         CODEN: ZDXYA9; ISSN: 1008-9292


Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627